The couri were of opinion, that the jury could not give the plaintiff his costs without finding a verdict which would cairy costs; and that the verdict could not be amended so as to give the costs by way of damages, as no sum in certain was expressed, as found for costs, but generally “ costs of : uit ” The court refused however to grant the motion, because the jury were instructed to find as they did, by the district court, under a.i impression that they might so find; but a new trial was ordered, unless the defendant would agree to let judgment go for the costs.
Note. See 1 Salk. 206 Bull. N P 10. in slander, the jury may give 10d. damages, and £10, costs, although by the slat, of 21 Jac. 1, c. 16, if the verdict ho under 40s the plaint-ff shall have no more costs than damage-, if costs be given by the jury where they are nut^r. coveralile, the court will give judgment, nullo habito respecta to the costs, although the party does not release them 1 Lill. Prac. Reg 339. 2 Saund. 257. See 1 Binn. 61. 3 Binn. 321. 2 Binn 587. 4 Dall 389. By the word “ costs,” full costs must have been intended, for no other costs could he legally meant; and the jury had a right to give full costs, no,withstanding the statute.